Title: To George Washington from Philip John Schuyler, 21 January 1782
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany January 21st 1782
                  
                  Your Excellencys favor of the 8th Instant I had the honor to receive last evening.  I read the Inclosed with great satisfaction, and shall transmit it early this morning by a safe conveyance, I wish it was in my power to believe that the negociations which have been carried on with the enemy were Innocent, and prosecuted with a more political view, but they have been attended with so many circumstances indicating their criminalty that I have very little doubt of their being so,  Your Advice, in addition to the Spirit which the people of Vermont have lately evenced on this subject will however I trust convince the negociators that it is high time to quit the business.
                  In October last Major Heath afforded me the perusal of some letters from General Safford and Colo: Robinson to General Stark.  Their contents were so exceedingly Alarming that I thought It necessary to comply with the Majors request and to give my sentiments on the Subject, with liberty to make what use he chose of them, inclose your Excellency copy of my letter, I am happy to learn that the  have  at least a part of my sentiments, and that they have sent, or are on the point of sending, a disputation to Congress, to Sollicit a recommendation to New York and New Hampshire to pass out of Indemnity for those who have lately Joined them, from the temper of our legislature at their last meeting.  I fear it is become necessary that they should know Your Excellency’s Sentiments on the Subject, I am persuaded If they could be given in such a manner to the Minister of foreign affairs, or to Colo: Floyd as that they might be Communicated as yours that a happy Effect could result: as I have no other copy of my letter to Major Stark be pleased to return it.
                  Mrs Schuyler Joins me in our best wishes to Your Excellency & Mrs Washington.  I am Dear Sir Most sincerely Your Affecte Servant
                  
                     Ph: Schuyler
                     
                  
               